878 F.2d 383
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.VINEYARD COAL COMPANY, INC. (87-6151), Plaintiff-Appellant,v.CITIZENS FIDELITY BANK & TRUST COMPANY, Defendant-Appellee,Crounse Corporation (87-6150), Defendant Appellant.
Nos. 87-6150, 87-6151.
United States Court of Appeals, Sixth Circuit.
July 5, 1989.

Before KENNEDY, BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Vineyard Coal Company and Crounse Corporation appeal from summary judgment in favor of Citizens Fidelity Bank & Trust Company.  Vineyard had claimed that it was entitled to the proceeds of certain coal contracts between it and the Tennessee Valley Authority, to which Citizens claimed a superior perfected security interest.  Crounse had sought demurrage and towage charges related to transporting coal under those contracts.  Having heard oral argument from counsel for the parties, and upon consideration of the record and briefs, we affirm the judgment of the district court for the reasons stated in its memorandum opinion of June 22, 1987.